Order entered March 7, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01127-CV

                           IN THE INTEREST OF R.M., A CHILD

                       On Appeal from the 417th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 417-02593-2018

                                             ORDER
       We GRANT appellee Texas Department of Family and Protective Services’ March 4,

2019 motion for extension of time to file its brief, and extend the time for filing the brief to April

3, 2019.


                                                        /s/   DAVID J. SCHENCK
                                                              PRESIDING JUSTICE